Citation Nr: 0704096	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  94-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected a bilateral weak foot disability.

2.  Entitlement to service connection for a low back 
disorder, as secondary to service-connected bilateral weak 
foot disability.

3.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected bilateral weak 
foot disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 and May 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied the above 
claims.  The December 1992 rating decision denied an 
increased rating for bilateral weak foot and found no new and 
material evidence to reopen a claim for service connection 
for a low back disability secondary to the service-connected 
bilateral foot disability.  The May 1994 rating decision 
denied service connection for a right knee disability 
secondary to the service-connected bilateral foot disability 
and also found no direct service connection for a right knee 
disability.  

In January 2000, the Board found new and material evidence to 
reopen the low back claim on a secondary basis and remanded 
that matter for further development.  Also in that decision, 
the Board denied service connection for a right knee 
disability on a direct basis and remanded the claim of 
service connection for a right knee disability on a secondary 
basis, as well as the claim for an increased rating for a 
bilateral weak foot disability. 

In March 2005, the Board again remanded the present matter 
for additional development and due process concerns.  

In September 1993 and February 1995, the veteran was afforded 
personal hearings before a hearing officer at the RO.  
Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

This matter must be returned to the RO for compliance with 
the previous remand, consistent with Stegall v. West, 11 Vet. 
App. 268 (1998).  That decision provides that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  Id. at 270- 
271.  Specific matters outlined in the remand, as 
instructions by the Board, were not addressed.

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  In this case, the 
veteran failed to report for VA examinations scheduled for 
December 2005 and January 2006.  However, it appears that the 
veteran did not appropriately receive notice for these 
examinations.  The record shows that in September 2004, the 
RO received a letter from R.R., the veteran's son, stating 
that the veteran suffers from dementia and Alzheimer's 
disease and that R.R. was assigned as the veteran's durable 
power of attorney.  All correspondence from the RO was 
subsequently sent to R.R., except for the letters notifying 
the veteran of the dates for the scheduled VA examinations.  
These letters were sent directly to the veteran's home 
address and not to the veteran's son.  As such, the Board 
concludes that there is good cause for the veteran's failure 
to report for examinations in December 2005 and January 2006.  
See 38 C.F.R. § 3.655(a).  Under the circumstances, the 
veteran should be afforded another opportunity for a VA 
examination on remand and the RO should ensure that 
examination notice letters are sent to the veteran's son who 
holds the durable power of attorney.  Any recent VA records 
should also be obtained.

Further, with respect to the claims for service connection, 
the Board points out that its prior remand instructed the RO 
to return the claims folder to the examiner who performed the 
July 2000 VA contractor examination of the low back and right 
knee, or a suitable substitute of the physician is 
unavailable, in order to obtain a medical opinion.  An 
examination was not requested concerning these claims.

Finally, 38 C.F.R. § 3.310 was amended on October 10, 2006.  
The RO has not considered this, and this should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
updated VA treatment records for his feet, 
low back, and right knee, dated since June 
2005.

2.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination for evaluation of 
his bilateral weak foot disorder.  
Ensure that examination notice letter is 
sent to the veteran's son who holds the 
durable power of attorney.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral weak feet.  
The examiner must diagnose any 
underlying pathology or condition 
underlying the weak foot condition, and 
to state the severity of any findings in 
detail, i.e., depressed arches, atonic 
muscles of the feet, prominence of the 
metatarsal heads, marked thickening of 
skin, hammer toe of the second to fourth 
toes bilaterally, hallux valgus, 
arthritis.

The examiner should note the range of 
motion for the feet and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare- 
ups or when the feet are used 
repeatedly.  All limitation of function 
must be identified. If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  Each foot 
should be assessed separately.

Additionally, the examiner should 
distinguish any finding of pain, 
fatigability, and weakness, attributable 
to lumbar radiculopathy from those 
attributable to the foot pathology, if 
possible.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.

3.  Return the claims folder to the 
examiner who performed the July 2000 VA 
contractor examination of the low back 
and right knee, or a suitable substitute 
of the physician is unavailable.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder.

The examiner should prepare an addendum 
to the July 2000 examination report 
stating whether it is at least as likely 
as not that the veteran's right knee and 
low back conditions were aggravated 
beyond their natural progression by his 
service-connected bilateral weak feet, 
including as a result of any falls 
associated therewith or mechanical 
compensations the veteran may have made.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
Ask the examiner to state in the report 
if the claims folder was reviewed.

4.  Thereafter, review the claims folder 
and ensure that the foregoing 
development has been conducted and 
completed in full.  Specific attention 
is directed to the medical reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinion(s) 
requested, they must be returned to the 
examiner(s) for correction.  38 C.F.R. 
§ 4.2; see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the 
amended version of 38 C.F.R. § 3.310.  
See 71 FR 52744 (Sep. 7, 2006).  
If any of the decisions remains adverse 
to the veteran, furnish him a 
supplemental statement of the case and 
afford a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


